Scott, J. (dissenting):
This is a certiorari proceeding instituted to review the 1914 assessment for purposes of taxation of real property in the city of Mew York, known as the Hotel Biltmore, occupying the block bounded by Madison and Vanderbilt avenues, Eorty-third *643and Forty-fourth streets. The assessment was made as of October 1, 1913, and it is alleged by the relator and has been found by the court at Special Term that the construction of the hotel building had been commenced since the preceding October 1 (1912), and that on October 1, 1913, it was still in process of construction and not yet ready for occupancy. The reduction of the assessment is claimed under section 889a of the Greater New York charter (Laws of 1901, chap. 466, added by Laws of 1913, chap. 324), which reads as follows: “ A building in course of construction, commenced since the preceding first day of October and not ready for occupancy, shall not be assessed.”
The question in controversy is when the construction of the hotel building was commenced within the meaning of the section.
The evidence is that prior to October 1, 1912, the lot was excavated in order to provide for the erection of the building in accordance with the plans already filed in the building department, but that no constructive work was done prior to October 1, 1912, the first work, other than excavation, being on or about November 15, 1912, when concrete was placed for the grilling foundations designed to support the columns of the hotel building. Under these circumstances, when did the construction of the building commence ? In other words, does the preparation of the ground for the building constitute the commencement of the construction of the building ?
In construing statutes there are certain fundamental rules which are so well established that they may fairly be termed elementary. One is that they are to be read according to the natural and obvious import of their language without resorting to a subtle or forced construction either limiting or extending their effect, and another, perhaps the basic rule, is that statutes shall be so construed as to give effect to the apparent intent of the Legislature. In seeking to discover the intent of the Legislature it is proper to consider other sections of the same act, as well as independent statutes in pari materia.
The particular word to be defined, in the act under consideration, is the word “ construction ” as applied to a building.
The dictionary definitions of the words “building” and “ construction,” which have frequently been referred to by the *644courts are such as to exclude a mere hole in the ground upon which it is intended to erect or construct a building. In Black’s Law Dictionary a building is defined as “A structure or edifice erected by the hand of man, composed of natural materials, as stone or wood, and intended for use or convenience,” citing Truesdell v. Gay (13 Gray, 311); State v. Moore (61 Mo. 276) and Clark v. State (69 Wis. 203). In our own State the word is defined as follows in Rouse v. Catskill & New York Steamboat Co. (59 Hun, 80): “The word ‘ build ’ is derived from the word ‘ bold,’ meaning a dwelling. A building is defined to be ‘a structure of the nature of a house built where it is to stand.’ (Murray’s Dictionary.)
£ As commonly understood, a house for residence, business or public use, or for shelter of animals, or storage of goods.’ (Century Dictionary.) And very generally, though not always, the idea of a habitation for the permanent use of man, or an erection connected with his permanent use, is implied in the word building.’ Bouvier defines the word as £ an edifice erected by art and fixed upon or on the soil, composed of different pieces of stone, brick, marble, wood, or other proper substance, connected together and designed for permanent use in the position in which it is so fixed.’ A building is a part of the land. One would not call a tent a building. ' As said in one case of the word building: £In its broadest sense, it can mean only an erection intended for use and occupation as a habitation, or for some purpose of trade, manufacture, ornament or use, constituting a fabric or edifice, such as a house, a store, a church, a shed.’ (Truesdell v. Gay, 79 Mass. [13 Gray] 311.) ” (See, also, Bouvier’s Law Dictionary; Webster’s "Unabridged Dictionary; Standard Dictionary; 4 Am. & Eng. Ency. of Law [2d ed.], 994, 995.)
So, also, the word “construct” is by the same authorities defined, as is indicated by its Latin derivation, as the act of bringing together and uniting materials so as to create a structure or building. The digging of an excavation within which to erect a structure is not, in my opinion, according to the natural and customary meaning of the words, an act of construction of a building.
When we come to consider the section of the charter under *645which the exemption is claimed we find that it follows immediately upon a section (§ 889, as amd. by Laws of 1903, chap. 454) which requires the assessors in making up the assessment list to separately state as to each parcel assessed “the sum for which * * * under ordinary circumstances [it] would sell if it were wholly unimproved; and * * * the sum for which * * * the same parcel of real estate would sell with the improvements, if any, thereon. ” In other words, the assessors are to separately estimate the value of the parcel, and the value of the improvement thereon, each being estimated according to the assumed selling value. The purpose of section 889a undoubtedly was to encourage building by extending to a builder a limited exemption from taxation while his building was going on. But for this section it would be the duty of the assessors in valuing a parcel of land occupied by an uncompleted building to estimate something for the partially completed improvement. It was to avoid that injustice, as I consider, that the section was adopted. An excavation in a lot would ordinarily add nothing to the value of the lot to a purchaser unless he desired to erect upon it a building very similar to that for which the excavation had been designed. In many cases it would doubtless detract from the value.
In my opinion the ordinary and natural meaning of the words used, as well as the obvious intent of the Legislature, requires us to hold that the construction of a building, within the meaning of section 889a of the charter, applies to actual construction, and not to the preparation of the ground to receive the structure.
For this reason I am of opinion that the order appealed from was right and should be affirmed, with ten dollars costs and disbursements.
Ingraham, P. J., concurred.
Order reversed, with costs, writ dismissed and assessment confirmed as levied, with costs. Order to be settled on notice.